Exhibit 10.1

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT dated as of April 27, 2018
(this “Amendment”) to the Loan and Security Agreement dated as of August 17,
2016 (as amended by the First Amendment thereto dated as of December 12, 2016,
the Second Amendment thereto dated as of November 13, 2017 (including the
Allonge dated November 13, 2017 pursuant thereto to the Revolving Note and the
Term Note), the Third Amendment dated as of January 16, 2018 and as it may be
further amended, restated, supplemented, modified or otherwise changed from time
to time, the “Loan Agreement”), is by and among Creative Realities, Inc., a
Minnesota corporation (“CRI”), Creative Realities, LLC, a Delaware limited
liability company (“CRLLC”), and Conexus World Global, LLC, a Kentucky limited
liability company (“Conexus”) and collectively referred to together with CRI and
CRLLC as the “Borrower”), and Slipstream Communications, LLC, an Anguillan
limited liability company (the “Lender”). All terms used herein that are defined
in the Loan Agreement and not otherwise defined herein shall have the respective
meanings assigned to them in the Loan Agreement.

 

WHEREAS, Borrower, Broadcast International, Inc., a Utah corporation (“BII”),
and the Lender are parties to the Loan Agreement, pursuant to which, inter alia,
as of the date hereof and immediately prior to the effectiveness of this
Amendment, the outstanding principal amount of the Term Loan is $3,000,000 and
the outstanding principal amount of the Revolving Loan is $1,000,000;

 

WHEREAS, CRI has advised the Lender that BII has been dissolved;

 

WHEREAS, Borrower has requested that the Lender increase the Revolving Loan
Limit from $1,000,000 to $2,100,000 and, upon the terms and subject to the
conditions set forth in this Amendment, the Lender is willing to increase the
Revolving Loan Limit from $1,000,000 to $2,100,000; and

 

WHEREAS, Slipstream Funding, LLC, a Delaware limited liability company of which
the Lender is the sole member (“Funding”), entered into a Guaranty Agreement
dated in August, 2014 (the “Guaranty”), for the benefit of TFJ Audrey, LLC, the
landlord of certain premises in New Jersey leased to CRLLC (“Landlord”), and as
an inducement to Landlord to enter into a lease for said premises (the “Lease”);

 

WHEREAS, pursuant to the Guaranty, Funding deposited $440,000 in escrow, upon
which Landlord could draw under the circumstances set forth in the Guaranty, and
of which, as of the date hereof, $176,000 has been returned to Funding pursuant
to the Guaranty and $264,000 remains in escrow subject to the Guaranty; and

 

WHEREAS, CRLLC has vacated the aforesaid premises and is seeking to terminate
the Lease and in connection therewith the parties hereto expect Landlord to
seize the entire remaining balance of the funds held pursuant to the Guaranty,
in which case Funding would have a right of immediate subrogation against and to
recover from CRLLC an amount equal to said funds, and, upon the terms and
subject to the conditions set forth in this Amendment, Lender is willing to
defer the exercise of its rights of subrogation and recovery.

 





 

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower and the Lender, intending to be legally bound, hereby agree as follows:

 

1.Amendments. The Loan Agreement is hereby amended as follows:

 

(a) The Introduction is hereby amended and restated to read in its entirety as
follows:

 

“Borrower desires to obtain the Term Loan, and from and after the First
Amendment Effective Date, the Revolving Loan, and from and after the Fourth
Amendment Effective Date, the Disbursed Escrow Loan and other financial
accommodations from Lender for the purpose of (i) refinancing the obligations of
Borrower owed to Allied Affiliated Lending, L.P. in connection with the
Factoring Agreement, as defined below, (ii) paying off certain obligations under
settlement arrangements in effect as of the date hereof, (iii) to obtain working
capital and (iv) having a subsidiary of Lender waive certain subrogation rights
and rights of recovery, and Lender is willing to provide the Term Loan, and from
and after the First Amendment Effective Date, the Revolving Loan, and from and
after the Fourth Amendment Effective Date, the Disbursed Escrow Loan, in
accordance with the terms and conditions of this Agreement. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in Schedule A.”;

 

(b) Section 1.2 is hereby amended by adding a new subsection (d), which
subsection shall read in its entirety as follows:

 

“(d) At any time or from time to time upon the occurrence of a Disbursed Escrow
Withdrawal, such Disbursed Escrow Withdrawal shall automatically without any
further action be treated as being and deemed to be a Disbursed Escrow Loan in
the principal amount equal to the Disbursed Escrow Guarantee Amount with respect
thereto. The Disbursed Escrow Loans are to be evidenced by, and are repayable in
accordance with the terms of, the Disbursed Escrow Note and this Agreement. Each
Disbursed Escrow Loan will have a maturity date on the Disbursed Escrow Maturity
Date.”;

 

(c) Section 1.4(b) is hereby amended by inserting immediately after the phrase
“all then-accrued but unpaid interest shall be paid on the Maturity Date” the
phrase “with respect to the Revolving Note and the Term Note, and on the
Disbursed Escrow Maturity Date with respect to the Disbursed Escrow Note”;

 

(d) Section 1.5 is hereby amended by inserting immediately after the phrase “and
second to the Term Loan” the phrase “and third to the Disbursed Escrow Loan”;

 

(e) Section 1.6 is hereby amended and restated so that as so amended and
restated it reads in its entirety as follows:

 

“Warrant. On the Closing Date, CRI will execute and deliver to the Lender the
Warrant in substantially the form attached hereto as Exhibit B.”

 

(f) The second sentence of Section 3.3 is hereby amended by inserting
immediately after the phrase “As of the Closing Date, each Loan Document (other
than the First Amendment, as to which as of the First Amendment Effective Date
and other than the Second Amendment, as to which as of the Second Amendment
Effective Date and other than the Third Amendment, as to which as of the Third
Amendment Effective Date” and immediately before the closing of the
parenthetical therein, the phrase “and other than the Fourth Amendment, as to
which as of the Fourth Amendment Effective Date”;

 



2

 

 

(g) Schedule A is hereby amended by adding the following definitions, in
appropriate alphabetical order:

 

i)“’Disbursed Escrow Advance’ means each advance of a Disbursed Escrow Loan made
or deemed made pursuant to this Agreement.”;

 

ii)“’Disbursed Escrow Guarantee Amount’ means at any time the then aggregate
amount Disbursed from the escrow under that certain Guaranty (as defined in the
Fourth Amendment) to any party other than Funding.”;

 

iii)“’Disbursed Escrow Loan’ means at any time the then Disbursed Escrow
Guarantee Amount.”;

 

iv)“’Disbursed Escrow Maturity Date’ means the third anniversary of the
Disbursed Escrow Trigger Date.”;

 

v)“’Disbursed Escrow Note’ means the Disbursed Escrow Promissory Note dated as
of the Disbursed Escrow Payment Date in the form of Exhibit A-1 hereto.”;

 

vi)“’Disbursed Escrow Trigger Date’ means the first date upon which occurs any
Disbursed Escrow Withdrawal.”;

 

vii)“’Disbursed Escrow Withdrawal’ means the disbursement of all or any portion
of the Disbursed Escrow Guarantee Amount from the escrow under the Guaranty to
any party other than Funding (as defined in the Fourth Amendment).”;

 

viii)“’Fourth Amendment’ means the Fourth Amendment to Loan and Security
Agreement dated as of April __, 2018, among Borrower and Lender.”;

 

ix)“’Fourth Amendment Effective Date’ shall have the meaning specified therefor
in Section 3 of the Fourth Amendment.”;

 

x)“’Fourth Amendment Warrant’ means a Warrant in the form of Exhibit A-4
hereto.”; and

 

xi)“’PIK’ has the meaning set forth in the definition of Loan Rate.”; and

 

(h)  Schedule A is hereby amended by:

 

i)amending the definition of Loan Documents by (A) inserting immediately after
the phrase “and from and after the Third Amendment Effective Date, the Third
Amendment and the Third Amendment Warrant (as defined in the Third Amendment)”
the phrase “and from and after the Fourth Amendment Effective Date, the Fourth
Amendment, the Disbursed Escrow Note and the Fourth Amendment Warrant (as
defined in the Fourth Amendment)” and (B) deleting the phrase “(including any
Extension Warrant)”;

 



3

 

 

ii)Amending the defined term “Obligations” by (A) inserting immediately after
the words “the Revolving Note” in both places where they appear the words “or
the Disbursed Escrow Note” and (B) inserting after the phrase “the Term Loan” in
both places where it appears, the phrase ” or the Revolving Loan, or after the
Disbursed Escrow Maturity Date with respect to the Disbursed Escrow Loan, as the
case may be”; and

 

iii)Deleting the defined term “Extension Warrant”;

 

iv)amending and restating the following definitions so in each case as so
amended and restated they read in their respective entireties as follows:

 

(A)“‘Advance’ means the Revolving Advances, the Term Loan Advance and each
Disbursed Escrow Advance.”;

 

(B)“‘Loan Rate’ means eight percent (8.0%) per annum; provided however at all
times when the aggregate outstanding principal amount of the Term Loan and the
Revolving Loan (excluding the additional principal added pursuant to this
proviso) exceeds $4,000,000 then the Loan Rate shall be ten percent (10%), of
which eight percent (8%) shall be payable in cash and two percent (2%) shall be
paid by the issuance of and treated as additional principal of the Term Loan
(the “PIK”); provided, further, however, that the Loan Rate with respect to the
Disbursed Escrow Loan shall be zero percent (0%).”;

 

(C)“‘Loans’ means the Revolving Loan, the Term Loan and the Disbursed Escrow
Loan.”; and

 

(D)“‘Notes’ means the Revolving Note, the Term Note and the Disbursed Escrow
Note.”.

 

2.Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:

 

a)Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article 3 of the Loan Agreement and in each other Loan
Document, certificate or other writing delivered by or on behalf of Borrower to
the Lender pursuant to this Amendment, the Loan Agreement or any other Loan
Document on or prior to the Fourth Amendment Effective Date (as defined below)
are true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to “materiality” or “Material Adverse Effect” in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of the Fourth Amendment
Effective Date as though made on and as of such date (unless such
representations or warranties (after taking into account this Amendment) are
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct on and as of such earlier date in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification), and no Default or Event of Default has occurred
and is continuing as of the Fourth Amendment Effective Date or would result from
this Amendment becoming effective in accordance with its terms.

 



4

 

 

b)Authorization, Etc. The execution, delivery and performance by Borrower of
this Amendment and the other Loan Documents being executed concurrently
herewith, and the performance of the Loan Agreement, as amended hereby, and the
other Loan Documents, (i) have been duly authorized by all necessary action,
(ii) do not and will not contravene any of the governing documents of any
Borrower or any applicable Requirement of Law, (iii) do not and will not
contravene any Contractual Obligation binding on or otherwise affecting any
Borrower or any of its properties (except for those the conflict with which
could not reasonably be expected to result in a Material Adverse Effect), (iv)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any properties of any
Borrower, and (v) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or non-renewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except in each case to the extent that such default, noncompliance,
contravention, suspension, revocation, impairment, forfeiture or non-renewal
could not reasonably be expected to result in a Material Adverse Effect.

 

c)Enforceability of Loan Documents. This Amendment, the Loan Agreement as
amended by this Amendment, and each other Loan Document to which any Borrower is
or will be a party, when delivered hereunder, will be, a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and by
general principles of equity.

 

3.Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner reasonably satisfactory to the Lender and its
counsel, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied (or waived) being herein called the
“Fourth Amendment Effective Date”):

 

a)Representations and Warranties. The representations and warranties contained
in this Amendment and in Article 3 of the Loan Agreement and in each other Loan
Document, certificate or other document delivered to Lender pursuant to this
Amendment, the Loan Agreement or any other Loan Document on or prior to the
Fourth Amendment Effective Date are true and correct in all material respects
(except that such materiality qualifier shall not be applied to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof (which
representations and warranties shall be true and correct in all respects subject
to such qualification), on and as of the Fourth Amendment Effective Date as
though made on and as of such date, except to the extent that any such
representation or warranty (after taking into account this Amendment) expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct on and as of such earlier date in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).

 

b)No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Fourth Amendment Effective Date or result from
this Amendment becoming effective in accordance with its terms.

 



5

 

 

c)Delivery of Documents. The Lender shall have received on or before the Fourth
Amendment Effective Date the following, each in form and substance reasonably
satisfactory to the Lender and, unless indicated otherwise, dated the Fourth
Amendment Effective Date:

 

i)this Amendment, duly executed by each Borrower;

 

ii)Second Allonge to the Term Note in the form of Exhibit A-3, duly executed by
each Borrower;

 

iii)Second Allonge to the Revolving Note in the form of Exhibit A-2, duly
executed by each Borrower

 

iv)the Disbursed Escrow Note, duly executed by each Borrower;

 

v)the Fourth Amendment Warrant, duly executed by CRI; and

 

vi)a certificate of an authorized officer of each Borrower, certifying as to the
matters set forth in subsections (a) and (b) of this Section 3.

 

4.Continued Effectiveness of the Loan Agreement and Other Loan Documents. Each
Borrower hereby (i) confirms and agrees that the Loan Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Fourth Amendment Effective Date all references in any such Loan
Document to “the Loan Agreement,” the “Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Loan Agreement shall mean
the Loan Agreement as amended by this Amendment, and (ii) confirms and agrees
that to the extent that any Loan Document purports to assign or pledge to the
Lender, or to grant to the Lender a security interest in or Lien on, any
Collateral as security for the Obligations of any Borrower from time to time
existing in respect of the Loan Agreement (as amended hereby) and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects. This Amendment does not and
shall not affect any of the obligations of any Borrower, other than as expressly
provided herein, including, without limitation, the Borrower’s obligations to
repay the Loans in accordance with the terms of the Loan Agreement, or the
obligations of any Borrower under any Loan Document to which it is a party, all
of which obligations shall remain in full force and effect. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lender under
the Loan Agreement or any other Loan Document, nor constitute a waiver of any
provision of the Loan Agreement or any other Loan Document.

 



6

 

 

5.Release. (a) Each Borrower hereby acknowledges and agrees that: (i) no
Borrower has any claim or cause of action against the Lender (or any of its
Affiliates or its or their officers, directors, employees, managers, members,
partner, shareholders, attorneys or consultants) in connection with the Loan
Documents and (ii) the Lender has heretofore properly performed and satisfied in
a timely manner all of its obligations to Borrower under the Loan Agreement and
the other Loan Documents that are required to have been performed on or prior to
the date hereof. Notwithstanding the foregoing, the Lender wishes (and Borrower
agrees) to eliminate any possibility that any past conditions, acts, omissions,
events or circumstances would impair or otherwise adversely affect any of the
Lender’s rights, interests, security and/or remedies under the Loan Agreement
and the other Loan Documents. Accordingly, for and in consideration of the
agreements contained in this Amendment and other good and valuable
consideration, each Borrower (for itself and each other Borrower and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge Lender and each of its Affiliates and
its and their managers, members, partners, officers, directors, employees,
shareholders attorneys and consultants in their capacities as or for the Lender
(collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done directly arising out of, connected with or
related to this Amendment, the Loan Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, or the agreements of the
Lender contained therein, or the possession, use, operation or control of any of
the assets of any Borrower, or the making of any Loans or other Advances, or the
management of such Loans or Advances or the Collateral, in each case, solely to
the extent arising from any act, omission or thing whatsoever done or omitted to
be done on or prior to the Fourth Amendment Effective Date.

 

6.Miscellaneous.

 

a)Borrower will pay on demand all reasonable and documented out-of-pocket fees,
costs and expenses of the Lender, including, without limitation, fees, costs and
expenses of the Office of Andrew Ross, counsel to the Lender, in connection with
the structuring, preparation, negotiation, execution and delivery of this
Amendment and the transactions and all documents contemplated herein, and
related transactions, and all documents with respect thereto.

 

b)Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

c)Borrower hereby acknowledges and agrees that this Amendment constitutes a
“Loan Document” under the Loan Agreement. Accordingly, it shall be an Event of
Default under the Loan Agreement if (i) any representation or warranty made by a
Borrower under or in connection with this Amendment shall have been incorrect in
any material respect when made, or (ii) any Borrower shall fail to perform or
observe any term, covenant or agreement contained in this Amendment.

 

d)All representations, warranties, acknowledgements, agreements and other
covenants of the Borrowers in this Amendment are made on a joint and several
basis and are made by each Borrower with respect to itself and all other
Borrowers.

 

e)Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 



7

 

 

f)Lender, on behalf of itself and Funding, hereby forebears from exercising any
right of subrogation or other right of recovery against CRLLC with respect to
the disbursement of any funds under the Guaranty to any party other than Funding
so long as any such disbursement is used in calculating a Disbursed Escrow Loan
pursuant to the Loan and Security Agreement as amended hereby and the Borrowers
treat it as such and no Borrower, any trustee in bankruptcy or any other party
challenges its treatment as such or seeks to recover any payment of or with
respect to any Disbursed Escrow Loan, including interest paid thereon.

 

7.Covenant by Borrower. Borrower covenants and agrees that at any time upon the
request of Lender, Borrower will cause Wireless Ronin Technologies, Corp., a
Canadian company and subsidiary of CRI to become a party to the Agreement.

 

8.Counterparts. This Amendment may be entered into in any number of separate
counterparts by any one or more of the parties hereto, and all of said
counterparts taken together shall constitute one and the same instrument. Valid
and binding signatures to this Amendment may be delivered in original ink, by
facsimile or by email or other means of electronic transmission.

 

9.Governing Law. This Amendment and the obligations arising hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to contracts made and performed in such state,
without regard to the principles thereof regarding conflicts of laws.

 

10.Submission To Jurisdiction; Waiver Of Jury Trial.

 

a)BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN NEW YORK CITY, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND THE LENDER PERTAINING TO
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT NOTHING IN THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE LENDER. BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.

 

b)THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN LENDER AND BORROWER ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

 

[ Remainder of page intentionally left blank]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 



BORROWER:   LENDER:           CREATIVE REALITIES, INC.   SLIPSTREAM
COMMUNICATIONS, LLC                   By: /s/ Rick Mills   By: /s/ Alec Machiels
  Rick Mills, Chief Executive Officer   Name: Alec Machiels       Title: Manager
          CREATIVE REALITIES, LLC   Address for Notice:       850 3rd Avenue,
18th Floor By: /s/ Rick Mills   New York, NY 10022   Rick Mills, Chief Executive
Officer   Attn: Mr. Alec Machiels           CONEXUS WORLD GLOBAL, LLC          
      By: /s/ Rick Mills         Rick Mills, Chief Executive Officer            
    Address for Notice (for all Borrowers):       Creative Realities, Inc.      
Attention:  Chief Financial Officer       22 Audrey Place       Fairfield, NJ
07004      

 





 

 

Exhibit A-1

Form of Disbursed Escrow Note

 

 

 





 

 

Exhibit A-2

Form of Second Allonge to Revolving Note

 

 

 





 

 

Exhibit A-3

Form of Second Allonge to Term Note

 

 

 





 

 

Exhibit A-4

Form of Fourth Amendment Warrant

 

 

 

 



 

 

